OPINION OF THE COURT
Per Curiam.
Petitioner, the Departmental Disciplinary Committee for the First Department, seeks an order confirming the finding of the hearing panel that the respondent has been rehabilitated, and directing that the interim suspension of respondent be vacated, and that he be censured.
Respondent, Kenneth Linn, was admitted to practice as an attorney and counselor-at-law in this State on December 23, 1968, in the Appellate Division, First Judicial Department. By order dated March 30, 1982, respondent was indefinitely suspended from the practice of law and directed to turn certain medical records over to the Departmental Disciplinary Committee.
In February of 1984, the Departmental Disciplinary Committee of this Department served respondent with six charges *125alleging neglect of legal matters entrusted to him in violation of DR 6-101 (A) (3) of the Code of Professional Responsibility and failure to carry out contracts of employment for professional services in violation of DR 7-101 (A) (2). Five of the six charges were sustained by the hearing panel.
The testimony adduced before the hearing panel did not controvert the substantive allegations against the respondent. However, respondent did present evidence to the effect that, at the time that his acts of dereliction were committed, he was suffering from a medical condition which rendered him unfit to perform his professional duties. The matter was remanded to the hearing panel for further proceedings as to respondent’s rehabilitation. (Matter of Linn, 102 AD2d 761.)
Pursuant to such remand the hearing panel reconvened to hear further expert medical testimony. Based upon the evidence presented at this hearing, upon subsequent submissions to this court, and upon all prior proceedings had herein, the Departmental Disciplinary Committee now moves for an order confirming the hearing panel’s report that respondent’s interim suspension be vacated and that he be censured.
Respondent has shown to the satisfaction of the hearing panel and this court that he is no longer suffering from the medical condition which precipitated his acts of professional irresponsibility. Inasmuch as the respondent has been barred from the practice of law for over three years, and has overcome his physical disability during that time, any further sanction involving suspension would serve no useful purpose. The report of the hearing panel should be confirmed and the interim suspension vacated.
Respondent should be censured.
Murphy, P. J., Asch, Fein, Kassal and Rosenberger, JJ., concur.
Report of hearing panel confirmed, interim suspension of respondent vacated, and respondent is censured.